Citation Nr: 0025250	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

In a March 1971 rating decision, the Washington, DC RO denied 
the veteran's claim of service connection for a nervous 
condition.  The veteran was notified of the RO's decision 
that same month.  Subsequent to the consideration of 
additional evidence, the Washington, DC RO confirmed and 
continued its denial of service connection in a December 1971 
rating decision.  The veteran was notified of this 
determination later that month.

In June 1972, the Washington, DC RO received the veteran's 
claim of service connection for schizophrenia, mixed type.  
In a February 1973 rating decision, the RO denied the 
veteran's claim, stating that passive aggressive personality 
disorder was not a disability under the law.  The veteran was 
notified of this decision in March 1973 and did not file a 
substantive appeal.  As such, the February 1973 rating 
decision became final in accordance with applicable law.

In October 1990, the Houston RO received the veteran's claims 
of service connection for both a nervous condition and a left 
hip injury.  In an April 1991 rating decision, the RO 
confirmed and continued its denial of service connection for 
the veteran's claimed nervous condition.  The RO also denied 
service connection for the claimed left hip injury.  The 
veteran was notified of this decision that same month.  
Again, no substantive appeal was filed as to either the 
claimed nervous condition or the left hip injury, and the 
April 1991 rating decision became final in accordance with 
applicable law.

In August 1992, the Houston RO received another claim from 
the veteran for service connection for a left hip dislocation 
and a psychiatric condition.  In correspondence to the 
veteran (dated in August 1992) the Houston RO informed the 
veteran that new and material evidence was needed in order to 
reopen a previously disallowed claim.  The veteran then filed 
a notice of disagreement as to service connection for both 
his left hip disorder and his bipolar disorder and his 
substantive appeal was received by the RO in June 1993.

The case reached the Board in March 1996 at which time it was 
remanded for further development.  After the development 
ordered by the remand was complete, the RO then reopened and 
denied the claim.  The matter was again before the Board in 
September 1998 and was again remanded for additional 
development.  

Following the most recent remand the veteran's claim of 
service connection for residuals of a left hip disorder was 
granted by the RO in a supplemental statement of the case 
(dated in August 1997).  As such, the benefit sought on 
appeal was granted in full and that issue is no longer before 
the Board for consideration.  See Holland v. Gober, 10 Vet. 
App. 433 (1997).

The remaining issue of service connection for a psychiatric 
disorder came before the Board again in June 2000.  In light 
of the medical complexity of the issues for resolution of the 
veteran's claim the Board requested a medical expert opinion 
at that time.  That opinion had been secured and final 
appellate disposition is now appropriate.


FINDING OF FACT

The veteran suffers from schizoaffective disorder, bipolar 
type which is related to his period of military service.



CONCLUSION OF LAW

Service connection for schizoaffective disorder, bipolar type 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was 
hospitalized in March 1970 for brain syndrome, acute, 
associated with probable drug toxicity.  In June 1970 he was 
diagnosed with passive aggressive personality and drug abuse 
by a psychiatric board and recommended for administrative 
separation from service.  He was discharged in August 1970.

In January 1971, after being arrested and pursuant to an 
order of court, the veteran was admitted to Spring Grove 
Hospital Center, a state psychiatric hospital.  The case work 
up provided a diagnosis of schizophrenia, chronic 
undifferentiated type.  The author of the report 
characterized the attack as acute and felt that it was 
possible that the use of drugs may have either "caused his 
illness or have precipitated a schizophrenic illness."  
Subsequently, in March 1971 another physician from that 
facility provided a letter which included the following 
statement: "[i]t is our opinion that [the veteran's] illness 
is definitely service connected and that he will require 
hospitalization for this illness for an indefinite period of 
time."  The April 1971 Discharge Note included diagnoses of 
drug dependency, hallucinogens; and schizophrenia, chronic, 
undifferentiated type.

In October 1971 a board of three neuropsychiatric specialists 
reviewed the record and determined that the above mentioned 
diagnosis of schizophrenia from the state hospital was 
without substantial supporting clinical information.  
However, the board felt that on review of the records it was 
most difficult establish whether the classic signs of 
schizophrenia had been exhibited, but it was equally as 
difficult to prognosticate as to whether the veteran would, 
at some future date, evolve into a more schizophrenic 
pattern.  The board could not categorically rule out that 
possibility.  The only diagnosis provided by the board was 
that of addiction to various drugs.

Inpatient treatment records from the Washington, DC VA 
Medical Center indicate that the veteran received inpatient 
treatment from May to November 1972.  The diagnosis of record 
was acute, undifferentiated schizophrenia.

In March 1979, the veteran returned to Spring Grove Hospital 
Center pursuant to a court order.  The discharge diagnosis 
was cannabis drug dependence and inadequate personality.  In 
August 1980, the veteran again returned to Spring Grove, 
pursuant to another court order.  The prior diagnoses of 
cannabis drug dependence and inadequate personality were 
noted.  Upon discharge, the veteran's final diagnoses were 
Axis I: other mixed unspecified substance abuse; Axis II: 
other personality disorder (inadequate).

Since that hospitalization, the veteran's diagnoses have 
varied.  Records from the U.S. Medical Center for Federal 
Prisoners (dated in November 1983) indicated tentative and 
final diagnoses of schizoaffective disorder.  Inpatient 
treatment records from the Houston, Texas VA Medical Center 
documented more than one diagnosis.  In October 1990, the 
veteran's Axis I diagnosis was alcohol abuse and substance 
abuse, cocaine.  His Axis II diagnosis was personality 
disorder, not otherwise specified.  In November 1992, the 
diagnoses were bipolar disorder, manic phase, and alcohol 
dependence in partial remission.  Records from the Mental 
Health, Mental Retardation Authority of Harris County (dated 
in July 1995) documented the veteran's diagnoses as 
polysubstance dependence and antisocial personality disorder.  
Inpatient treatment records from Biloxi, Mississippi VA 
Medical Center (dated in April 1996), noted the veteran's 
diagnoses as schizophrenia, chronic and undifferentiated 
type, and alcoholism.

A November 1996 psychiatric evaluation performed in 
conjunction with the veteran's claim for Social Security 
benefits opined that the veteran "deteriorated" while he 
was in the Army in 1969.  Diagnoses of Bipolar I Disorder, 
most recent episode - hypomanic and alcohol dependence were 
provided.

In June 2000, in light of the extensive history and varying 
diagnoses, the Board requested a medical expert to review the 
record and provide an opinion with respect to the following 
questions:

1. Does the evidence support a diagnosis 
of current psychiatric disorder(s)?

2. Is it as likely as not that the 
veteran's current psychiatric disability 
developed during service; or was 
aggravated therein; or, in the case of a 
psychosis, was first manifested to a 
measurable degree within the first post-
service year, and if so

3. In your opinion, what is the 
probability that the above mentioned 
psychiatric disability or aggravation was 
the result of substance abuse?

The medical expert's August 2000 report is of record and has 
been reviewed by the Board.  Its narrative of the veteran's 
military and medical history indicates a thorough review of 
the record.  The examiner found a large amount of overlap in 
the diagnoses provided, and felt that the evidence strongly 
supported a diagnosis of a current psychiatric condition.  
The examiner's diagnoses were as follows:  Axis I - 
schizoaffective disorder, bipolar type; history of LSD, 
amphetamine, Demerol, cocaine and THC abuse; probable alcohol 
dependence; Axis II - features of antisocial personality 
disorder; Axis III - hip pain; Axis IV - chronic and 
disabling mental illness; inability to work (other than with 
work therapy), homelessness, dependence on missions, etc; and 
Axis V - 35.

The examiner felt that schizoaffective disorder, bipolar type 
was the correct diagnosis because the veteran had symptoms of 
both schizophrenia and a mood disorder.  The clinical signs 
and symptoms of the disorder included all the signs and 
symptoms of schizophrenia with mania or depression.  It could 
not be established that an organic factor initiated and 
maintained the disturbance.  On several of the admission 
notes the veteran had negative urine toxicology screens, yet 
continued to have very active symptoms described.  

Further, the examiner opined that it was as likely as not 
that the veteran's current psychiatric disability developed 
during service or was aggravated therein.  The examiner noted 
that the reports describing his "unsuitability" seemed to 
describe someone unable to function in that setting, but also 
"in a trance" and reacting with a high degree of hostility 
to superiors.  Although the examiner noted that the veteran 
was definitely resorting to drugs of abuse in the military, 
in patients trying to cope with symptoms such as his, this 
was a fairly common course.  The examiner acknowledged that 
the comorbidity of bipolar illness and substance 
abuse/dependence is very high and the development of both 
disorders concurrently was not surprising.  In addition, the 
examiner felt the veteran was clearly psychotic within a year 
of discharge.

The examiner further noted that the veteran had no apparent 
psychiatric treatment prior to the military.  The exact 
etiologies of his illnesses were not known, yet it was clear 
that he became quite ill during service and had been quite 
ill since.

With regard to the Board's third question, whether any 
psychiatric disability was a product of substance abuse, the 
examiner stated that there was not a level of sophistication 
of diagnosis that would allow determination as to whether the 
substances the veteran abused caused the schizoaffective 
disorder.  While it was clear that ongoing substance abuse 
would adversely affect his prognosis, the use of 
hallucinogens such as LSD cannot be blamed for the later 
development of schizoaffective disorder.



Analysis

In this case, the preponderance of the evidence shows that 
the veteran has schizoaffective disorder, bipolar type which 
is related to service.  Caluza at 506.  Specifically, the 
recent medical expert opinion requested by the Board has 
provided competent medical evidence of an inservice etiology 
based on examination of the record; evidence of current 
schizoaffective disorder, bipolar type; and a competent 
medical opinion of nexus between the current disabilities and 
the veteran's period of service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).  

The Board notes that there are earlier medical opinions that 
the veteran's disorder was not related to service, however, 
as pointed out by the medical expert's opinion, those 
diagnoses were provided during a time when psychiatric 
diagnostic ability was evolving.  The Board notes that at the 
very least,  the evidence is in relative equipoise, and the 
benefit of the doubt in resolving the issues shall be given 
to the veteran, as provided under 38  U.S.C.A. §§ 1154, 5107.  
Therefore, in light of the foregoing reasons and bases, and 
in view of the evidence of record, service connection is 
warranted for schizoaffective disorder, bipolar type.


ORDER

Entitlement to service connection for schizoaffective 
disorder, bipolar type is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

